Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed on August 19th, 2021 has overcome the following objections/rejections:
The objection to the Specification has been withdrawn.
The objections to Claims 1 and 6 has been withdrawn.
The rejections of Claims 1-10 under 35 U.S.C. 112(b) has been withdrawn
In light of Applicant’s remarks to interpretation under 35 U.S.C. 112(f), the claims are no longer being interpreted under 35 U.S.C. 112(f).

Response to Arguments
Applicant's arguments filed August 19th, 2021 have been fully considered but they are not persuasive.
Applicant argues that Matsuda et al. (US 2014/0044328 A1; hereafter: Matsuda) does not teach a transceiver. Applicant asserts that the Ethernet port and similar structures inherent in the structure of the apparatus disclosed in Matsuda cannot be construed or interpreted as transceiver as claimed. Examiner respectfully disagrees. A transceiver, as commonly known in the art, is an electronic device that can transmit or receive information/data. Therefore, the Ethernet port and similar structure, which is inherent in the structure of a computer apparatus, disclosed in Matsuda
Applicant further argues that Matsuda does not teach a data collection module that is configured to obtain the identification image and asserts that Matsuda discloses technical features that are different to the features in amended Claim 1. Examiner respectfully disagrees. As claimed, the data collection module is configured to obtain an identification image containing a variety of information through the transceiver. The “image obtaining unit” disclosed in Matsuda anticipates the data collection module as the “image obtaining unit” obtains a body cavity image, which inherently contains a variety of information that can be stored in a storage unit, through the transceiver. As stated above, a transceiver is an electronic device that can transmit or receive information and allows the components of a computer apparatus to communicate with each other. Therefore, the “image obtaining unit” disclosed in Matsuda would obtain the body cavity image through the transceiver from another apparatus component.
Applicant argues that Matsuda is silent on the image containing a liver region and a non-liver region, and a Hounsfield unit (HU) value of each pixel. Examiner respectfully disagrees. Matsuda discloses that the storage unit contains “image information” about the body cavity image. The broadest reasonable interpretation of “image information” would include any and all information regarding the image including but not limited to content, pixel type, pixel values, and other image identifiers. Given the broadest reasonable interpretation of “image information”, liver region, and by extension non-liver region, and a Hounsfield unit value of each pixel would be included in “image information” that is obtained when the body cavity image is obtained.
Applicant argues that Matsuda does not teach the feature of “each pixel corresponding to the identification image” as the features disclosed in Matsuda focuses on a pixel of interest. Examiner respectfully disagrees. A pixel of interest could include each and every pixel of an image should a user or apparatus determine that each and every pixel is a pixel of interest. Therefore, the pixel of interest disclosed in Matsuda
Applicant additionally argues that Chen (US 2021/0065877 A1; hereafter: Chen) in combination with Matsuda does not teach the feature “adjust an HU value of the non-liver region to an average HU value of the liver region”. Examiner respectfully disagrees. Chen generally relates to tomographic imaging where Hounsfield unit is a commonly used unit of measure. Therefore, the pixel values disclosed in Chen implies Hounsfield unit. Furthermore, Chen discloses “adjust an HU value of the non-liver region to an average HU value of the liver region” as the pixel values are set to an average value of an image area.
Applicant argues that Novikov et al. (US 2018/0247414 A1; hereafter: Novikov), in combination with Chen and Matsuda, does not teach “updating the FNH candidate region” and “generate an updated FNH candidate region”. Examiner respectfully disagrees. The morphological active contour without edges disclosed in Novikov is a morphological algorithm that inherently involves the steps of outlining a region of interest and updating the region of interest in order to yield an accurate segmentation. Therefore, the morphological algorithm disclosed in Novikov would include the steps of updating the candidate region and generating the updated candidate region.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda, and further in view of Chen and Novikov.
Regarding Claim 1, Matsuda teaches: a device for post-processing of computed tomography (Figure 1), adapted to improve an identification image of a focal nodular hyperplasia (FNH) of a liver (¶3: “The present invention relates to an image processing apparatus which detects a lesion in a body cavity image (or digestive organ image) captured in an inside of a living body”), wherein the device comprises: a transceiver (¶40: “The image processing apparatus 1 is constituted by a computer provided with a CPU, ROM, RAM, and the like.”; the transceiver e.g., an Ethernet port is implied in the structure of a computer as the components of the computer communicate through the transceiver), a storage medium (Figure 1: element 11) storing a plurality of modules (¶8: “a storage unit which stores information including image information of the body cavity image; a change amount calculator which reads out the image information of the body cavity image from the storage unit and calculates, in the read body cavity image a pixel value change amount of a pixel of interest with a plurality of surrounding pixels located around the pixel of interest; and a candidate lesion region detector which detects a candidate lesion region in the body cavity image”); and a processor (Figure 1: element 10), coupled to the storage medium and the transceiver, and accessing and executing a plurality of modules (Figure 1), wherein the modules comprises: a data collection module (Figure 1: element 101), configured to obtain the identification image containing a liver region and a non-liver region, and a Hounsfield unit (HU) value of each pixel corresponding to the identification image through the transceiver, wherein the liver region comprises an FNH candidate region (¶41: “an image obtaining unit 101 which obtains a body cavity image of an organ inside the living body”; ¶8: “a storage unit which stores information including image information of the body cavity image”; organ inside the living body is consistent with liver, and image information encompasses the liver, non-liver region, pixel values, and lesion); and a computing module (Figure 1: element 102 and 103).
However, Matsuda does not explicitly teach that the computing module is configured to adjust an HU value of the non-liver region to an average HU value of the liver region with respect to the identification image to generate a processed identification image.
In a related art, Chen teaches: adjusting an HU value of the non-liver region to an average HU value of the liver region with respect to the identification image to generate a processed identification image (¶18: “next segmenting all the detected invalid radioactive uptake areas by a level set segmentation method or a deep-learning-based segmentation method, and setting a pixel value corresponding to said invalid radioactive uptake area to 0 or an average value of surrounding areas in said average image, thereby obtaining the effective radioactive uptake region in said average image.”; The pixel value referred to in Chen implies Hounsfield unit as the Hounsfield unit is a commonly used unit of measure in the art of tomographic imaging.) for the purpose of enhancing specific regions of interest and suppressing regions that may conflict with the region of interest.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsuda with the above teachings of Chen in order to incorporate adjusting certain pixel values to match non-essential regions. The motivation in doing so would lie in highlighting specific regions of interest and suppressing regions that may conflict with identifying these regions of interest. 
Matsuda, in view of Chen, additionally does not teach that the computing module is configured to update the FNH candidate region according to a morphological algorithm based on the processed identification image to generate an updated FNH candidate region.
In a related art, Novikov teaches that the computing module is configured to update the FNH candidate region according to a morphological algorithm based on the processed identification image to generate an updated FNH candidate region (¶14: “the segmentation of the vessel comprises applying an algorithm based on a morphological active contour without edges (MACWE) to the image. By using MACWE for the segmentation of vessels which are not in the proximity of and/or not close to bone structures, a particularly reliable segmentation is achieved.”) for the purpose of refining the contours of a region of interest.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Matsuda, in view of Chen, with the additional teachings of Novikov to incorporate using a morphological algorithm. The motivation in doing so would lie in a refined region of interest that is more reliably segmented.
Regarding Claim 2, Matsuda, in view of Chen, and in further view of Novikov, teaches: the device according to claim 1, wherein the computing module determines that the updated FNH candidate region represents a correct identification result of the FNH in response to an intersection set of the updated FNH candidate region and the FNH candidate region exceeding a threshold (Matsuda: Figure 3: S109 and S110; Matsuda: ¶84: “In accordance with the details described above, a probability of being ascribed to each pathological condition for each candidate lesion region is calculated, and when a probability with a certain pathological condition which shows a maximum value is set as … And the value is equal to or less than a predetermined threshold value … is true, the corresponding concave region is eliminated from the candidate lesion region.” ¶84 and S109 and S110 of Matsuda describes how candidate lesion regions are deemed part of the lesion region which is consistent with determining if the FNH candidate region is a correct identification.”).
Regarding Claim 3, Matsuda, in view of Chen, and in further view of Novikov, teaches: the device according to claim 1, wherein the computing module determines that the updated FNH candidate region represents an incorrect identification result of FNH in response to an intersection set of the updated FNH candidate region and the FNH candidate region not exceeding a threshold (Matsuda: Figure 3: S109 and S110; Matsuda: ¶84: “In accordance with the details described above, a probability of being ascribed to each pathological condition for each candidate lesion region is calculated, and when a probability with a certain pathological condition which shows a maximum value is set as … And the value is equal to or less than a predetermined threshold value … is true, the corresponding concave region is eliminated from the candidate lesion region.”).
Regarding Claim 4, Matsuda, in view of Chen, and in further view of Novikov, teaches: the device according to claim 2, wherein the threshold is associated with a union set of the updated FNH candidate region and the FNH candidate region (Matsuda: Figure 3: S109 and S110; Matsuda: ¶84: “In accordance with the details described above, a probability of being ascribed to each pathological condition for each candidate lesion region is calculated, and when a probability with a certain pathological condition which shows a maximum value is set as … And the value is equal to or less than a predetermined threshold value … is true, the corresponding concave region is eliminated from the candidate lesion region.”; Matsuda: ¶86 describes the basis for determining lesion and non-lesion regions.).
Regarding Claim 5, Matsuda, in view of Chen, and in further view of Novikov, teaches: the device according to claim 1, wherein the morphological algorithm is an active contours without edges (ACWE) method (Novikov: ¶14: “the segmentation of the vessel comprises applying an algorithm based on a morphological active contour without edges (MACWE) to the image. By using MACWE for the segmentation of vessels which are not in the proximity of and/or not close to bone structures, a particularly reliable segmentation is achieved.”).
Regarding Claims 6-10, Claims 6-10 recite a method that is implemented by the device of Claims 1-5. Therefore, the rejection of Claims 1-5 is equally applied. (See Matsuda: Figure 3 and Chen: Figure 1)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209.  The examiner can normally be reached on Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668